Case 2:18-cr-00177-SJF-GRB Document 40 Filed 12/10/18 Page 1 of 4 PageID #: 101



                                                                                        FI LED
 SLR:LDM:MMO                                                                        IN CLERK'S OFFICE
 F. #2018R00396                                                               U.S. DISTRICT COURT E.D.N.Y.

                                                                               *     DEC 10 2018         *
 UNITED STATES DISTRICT COURT
                                                                               LONG ISLAND OFFICE
 EASTERN DISTRICT OF NEW YORK
-----------------X
 UNITED STATES OF AMERICA                            ORDER OF FORFEITURE

        - against -                                  18 CR 177 (SJF)

 BLAKE KANTOR,
     also known as "Bill Gordon,"

                          Defendant.

-----------------X
                WHEREAS, on or about May 2, 2018, BLAKE KANTOR, also known as "Bill

 Gordon" (the "defendant"), entered a plea of guilty to the offense charged in Count One of the

 above-captioned Indictment, charging a violation of 18 U.S.C. § 1349;

                WHEREAS, pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c), the

defendant has consented to the entry of a forfeiture money judgment in the amount of one million

five hundred thousand dollars and zero cents ($1,500,000.00) (the "Forfeiture Money Judgment"),

as property, real or personal, constituting, or derived from, proceeds obtained directly or indirectly

as a result of his violation of 18 U.S.C. § 1349, and/or as substitute assets, pursuant to 21 U.S.C.

§ 853(p); and

                WHEREAS, the defendant also agreed to the administrative forfeiture of the funds

in the sum of one hundred fifty-two thousand, eight hundred thirty-seven dollars and seventy-two

cents ($152,837.72), deposited into Bank of Nevis account number 8295439, hel_d in the name of

Blue Bit Analytics, Ltd., Salvatore Acquista, pursuant to the Stipulation and Consent to Forfeiture

("Forfeiture Stipulation") entered into by the defendant and the United States on January 25, 2018.
Case 2:18-cr-00177-SJF-GRB Document 40 Filed 12/10/18 Page 2 of 4 PageID #: 102




                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by and

 between the United States and the defendant as follows:

                 1.    The defendant shall forfeit to the United States the full amount of the

 Forfeiture Money Judgment, pursuant to 18 U.S.C. § 98l(a)(l)(C), 21 U.S.C. § 853(p) and 28

 U.S.C. § 246l(c).

                 2.    All payments made towards the Forfeiture Money Judgment shall be made

 by a money order, or a certified or official bank check, payable to the "United States Marshals

 Service" with the criminal docket number noted on the face of the check. The defendant shall

 cause said check(s) to be delivered by overnight mail to Assistant United States Attorney Madeline

 O'Connor, United States Attorney's Office, 610 Federal Plaza, 5th Floor, Central Islip, New York

 11722. The Forfeiture Money Judgment shall be paid in full within thirty (30) days of the

defendant's sentencing (the "Due Date").        The funds forfeited pursuant to the Forfeiture

Stipulation shall be credited towards the Forfeiture Money Judgment.

                 3.    Upon entry of this Order of Forfeiture ("Order"), the United States Attorney

General or his designee is authorized to conduct any proper discovery in accordance with Fed. R.

Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title to the monies paid by the

defendant to satisfy the Forfeiture Money Judgment following the Court's entry of the judgment

of conviction.

                 4.    The defendant shall not file or interpose any claim or assist others to file or

interpose any claim to any property against which the government seeks to execute the Forfeiture

Money Judgment in any administrative or judicial proceeding. The defendant shall fully assist the

government in effectuating the payment of the Forfeiture Money Judgment. If the Forfeiture

Money Judgment is not received as provided above, the defendant shall forfeit any other property

United States v. Blake Kantor, 18 CR 177 (SJF)
Order of Forfeiture
Page2
Case 2:18-cr-00177-SJF-GRB Document 40 Filed 12/10/18 Page 3 of 4 PageID #: 103




 of his up to the value of the outstanding balance, pursuant to 21 U .S.C. § 853(p). The defendant

further agrees that the conditions of 21 U.S.C. § 853(p)(l)(A)-(E) have been met.

                5.      The defendant knowingly and voluntarily waives his right to any required

notice concerning the forfeiture of the monies and/or properties forfeited hereunder, including

notice set forth in an indictment or information.        In addition, the defendant knowingly and

voluntarily waives his right, if any, to a jury trial on the forfeiture of said monies and/or properties,

and waives all constitutional, legal and equitable defenses to the forfeiture of said monies and/or

properties, including, but not limited to, any defenses based on principles of double jeopardy, the

Ex Post Facto clause of the Constitution, any applicable statute of limitations, venue, or any

defense under the Eighth Amendment, including a claim of excessive fines.

                6.      The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount, or a payment of any income taxes

that may be due, and shall survive bankruptcy.

                7.      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall become

final as to the defendant at the time of sentencing and shall be made part of the defendant's sentence

and included in the judgment of conviction. This Order shall become the Final Order of Forfeiture,

as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the monies and/or properties forfeited

herein shall be forfeited to the United States for disposition in accordance with the law.

                8.      This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the bankruptcy of

any of them.

                9.     This Order shall be final and binding only upon the Court's "so ordering"

of the Order.

United States v. Blake Kantor, 18 CR 177 (SJF)
Order of Forfeiture
Page 3
Case 2:18-cr-00177-SJF-GRB Document 40 Filed 12/10/18 Page 4 of 4 PageID #: 104




                      10.   The Court shall retain jurisdiction over this action to enforce compliance

 with the terms of this Order and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

                  11.       The Clerk of the Court is directed to send, by inter-office mail, five (5)

 certified copies of this executed Order to the United States Attorney's Office, Eastern District of

 New York, Attn: Brian Gappa, FSA Paralegal, 610 Federal Plaza, 5th Floor, Central Islip, New

 York 11722.

 Dated: Central Islip, New York
         JJ) /C>
        II   1-vC::
                           , 2018
                                                         SO ORDERED:

                                                                L_~
                                                         HONORABLI :: ANDRA J. FEUERSTEIN
                                                            I


                                                         UNITED STATES DISTRICT JUDGE
                                                         EASTERN JMSTRICT OF NEW YORK




United States v. Blake Kantor, 18 CR 177 (SJF)
Order of Forfeiture
Page4
